DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 26 and 29-30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
As claims 29-30, the limitation of these claims such as “the one of the preamble and the random access resource used for the preamble is associated with the beam failure recovery in that the preamble is one of a set of predetermined preambles or the random access resource, used when transmitting the preamble, is one of a set of predetermined random access resources” are same as claim 1 and 14.  
As claims 13 and 26, a portion of these claims such as “the one of the preamble and the random access resource used for the preamble is associated with the beam failure recovery in that the preamble is one of a set of predetermined preambles or the random access resource, used when transmitting the preamble, is one of a set of predetermined random access resources” is similar as a portion of claims 7 and 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 9, 114, 16-17, 20, 22, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia [US 2018/0288756].
As claims 1 and 29, Xia discloses method performed by a user equipment, UE, for handling communication in a wireless communication network, the UE being in a connected mode in a first beam connected to a radio network node, the method discloses detecting a beam failure comprising detecting a beam failure of the first beam [Fig 3B, Ref 359 discloses detecting a beam failure on a first beam]; transmitting, to the radio network node, a preamble of a random access procedure in a second beam, one of the preamble and a random access resource used for the preamble being associated with a beam failure recovery, wherein the one of the preamble and the random access resource used for the preamble is associated with the beam failure recovery in that the preamble is one of a set of predetermined preambles or the random access resource, used when transmitting the preamble, is one of a set of predetermined random access resources [Fig 3b, Ref 363 for identifying a preamble and resource to be used for beam recovery and transmitting preamble to base station and wherein preamble and resource are associated with beam recovery, Fig 6, Ref 607, Fig 8, Ref 807, Fig 10, Ref 1007 and 1057] and receiving a random access response, RAR, from the radio network node, the RAR comprising an uplink, UL, grant [Fig 3B, Ref 364 discloses RAR only includes GRANT without temporary identity], wherein one of: the RAR comprises only the UL grant, which the RAR is applied when the UE detects the beam failure while an uplink time alignment is still being maintained [Fig 3B, Ref 364 disclose RAR only includes GRANT because UE and gnb are still synchronize with each other when it select preamble for transmitting to base station, so the time alignment between the UE and gnb is still maintained]; and the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, which the RAR is applied when the UE detects the beam failure while the uplink time alignment is lost.
As claim 3, Xia discloses selecting a second beam [Fig 3B, Ref 363 discloses select a second beam, Fig 8, Ref 813, Fig 10B, Ref 1065].
As claim 4, Xia discloses the UE already has a first temporary identity associated to random access sent in a message in the first beam [See Abstract, the preamble used to identify the UE, UE has ID before sending preamble].
As claim 7, Xia discloses  a method performed by a radio network node for handling communication of a UE in a wireless communication network, the UE being in a connected mode, of a first beam, connected to the radio network node, the method comprising receiving a preamble of a random access procedure of a second beam, one of the preamble and a random access resource used for the preamble being associated with a beam failure recovery, BFR [Fig 3A, Ref 309 discloses receiving a preamble for beam recovery on a new beam, resource, Fig 6, Ref 611, Fig 10A, Ref 1011], [Fig 3A, Ref 309, Fig 6, Ref 611, Fig 10A, Ref 1011 for detecting the preamble that associated with beam failure recovery], wherein detecting that the preamble is associated with the BFR by detecting one of that the preamble is one of a set of predetermined preambles and the random access resource, used when transmitting the preamble, is one of a set of predetermined random access resources [Fig 3b, Ref 363 for identifying a preamble and resource to be used for beam recovery and transmitting preamble to base station and wherein preamble and resource are associated with beam recovery, Fig 6, Ref 607, Fig 8, Ref 807, Fig 10, Ref 1007 and 1057]; and transmitting a random access response, RAR, the RAR comprising at least an uplink, UF, grant during a random access procedure [Fig 3B, Ref 364 send a response includes UL grant after detecting preamble of beam failure recovery message without temporary identity]; wherein one of: the RAR comprises only the UL grant, which the RAR is applied when the UE detects the beam failure while an uplink time alignment is still being maintained [Fig 3B, Ref 364 disclose RAR only includes GRANT because UE and gnb are still synchronize with each other when it select preamble for transmitting to base station, so the time alignment between the UE and gnb is still maintained]; and the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, which the RAR is applied when the UE detects the beam failure while the uplink time alignment is lost.

As claims 14 and 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 6-7, 9-10, 13-14, 16-17, 19-20, 22-23, 26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick [US 2019/0200248] in view of Fwu [US 2014/0369322].
As claims 1 and 29, Basu Mallick discloses method performed by a user equipment, UE, for handling communication in a wireless communication network, the UE being in a connected mode in a first beam connected to a radio network node, the method disclose detecting a beam failure comprising detecting a beam failure of the first beam [Fig 5-6, Ref 505 and 605 disclose detecting a beam failure on a first beam]; transmitting, to the radio network node, a preamble of a random access procedure in a
second beam, one of the preamble and a random access resource used for the preamble being associated with a beam failure recovery, wherein the one of the preamble and the random access resource used for the preamble is associated with the beam failure recovery in that the preamble is one of a set of predetermined preambles or the random access resource, used when transmitting the preamble, is one of a set of predetermined random access resources [Fig 5-6, Ref  510-515 and 610 for identifying a preamble and resource to be used for beam recovery and transmitting, Ref 520] and receiving a random access response, RAR, from the radio network node, the RAR comprising an uplink, UL, grant but without a temporary identity that is used by a medium access control, MAC, entity during a random access procedure [Fig 5-6, Ref 530 disclose RAR only includes GRANT without temporary identity], wherein one of: the RAR comprises only the UL grant, which the RAR is applied when the UE detects the beam failure while an uplink time alignment is still [Fig 5-6, Ref 530 disclose RAR only includes GRANT because timing advance between UE and gnb equal 0, so the time alignment between the UE and gnb is still maintained]; and the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, which the RAR is applied when the UE detects the beam failure while the uplink time alignment is lost. However, Basu Mallick does not disclose what Fwu discloses a method for defining RAR message without a temporary identity that is used by a medium access control, MAC in RAR procedure [Par. 0042 discloses RAR format can be defined without RNTI in MAC CE for Random Access Procedure].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Basu Mallick.  The motivation would have been to reduce overhead signaling.
As claim 3, Basu Mallick discloses selecting a second beam [Fig 5, Ref 515 and Fig 6, Ref 610 disclose select a second beam].
As claim 4, Basu Mallick discloses the UE already has a first temporary identity associated to random access sent in a message in the first beam [Par. 0112, 0113, 0015 disclose UE has C-RNTI before transmitting preamble].
	As claim 7, Basu Mallick discloses  a method performed by a radio network node for handling communication of a UE in a wireless communication network, the UE being [Fig 2, Ref 210 discloses receiving a preamble for beam recovery on a new beam, resource], wherein receiving the preamble of the second beam comprises detecting that the preamble is associated with the BFR [Fig 2, Ref 210 for detecting the preamble that associated with beam failure recovery], wherein detecting that the preamble is associated with the BFR by detecting one of that the preamble is one of a set of predetermined preambles and the random access resource, used when transmitting the preamble, is one of a set of predetermined random access resources [Par. 0092 discloses Ref 210 of Fig 2 detecting the resources associated with beam failure recovery]; and transmitting a random access response, RAR, the RAR comprising at least an uplink, UF, grant during a random access procedure [Fig 2, Ref 210 send a response includes UL grant after detecting preamble of beam failure recovery message without temporary identity]; wherein one of: the RAR comprises only the UL grant, which the RAR is applied when the UE detects the beam failure while an uplink time alignment is still being maintained [Fig 5-6, Ref 530 disclose RAR only includes GRANT because timing advance between UE and gnb equal 0, so the time alignment between the UE and gnb is still maintained]; and the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, which the RAR is applied when the UE detects the beam failure while the uplink time alignment is lost. However, Basu [Par. 0042 discloses RAR format can be defined without RNTI in MAC CE for Random Access Procedure].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Basu Mallick.  The motivation would have been to reduce overhead signaling.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 13, Basu Mallick discloses transmitting RAR in response to detecting that the preamble is associated with the BFR [Fig 5-6, Ref 530].  However, Basu Mallick fails to disclose what Fwu discloses omitting adding the temporary identifier to the RAR [Par. 0042].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI 
As claims 14 and 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.
Claims 6, 10, 13, 19, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia [US 2018/0288756] in view of Fwu [US 2014/0369322].
As claim 6, Xia fails to disclose what Fwu discloses receiving configuration data from the radio network node, configuring the UE to one of use and not use a RAR [Par.  0042 discloses UE configured with the RAR formats such as with or without RNTI].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR and Xia suggests a dedicated preamble to be used for beam recovery request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Xia.  The motivation would have been to reduce overhead signaling.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 13, Xia discloses transmitting RAR in response to detecting that the preamble is associated with the BFR [Fig 3B, Ref 364].  However, Xia fails to disclose what Fwu discloses omitting adding the temporary identifier to the RAR [Par. 0042].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR and Xia suggests a dedicated preamble to be used for beam recovery request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Xia.  The motivation would have been to reduce overhead signaling.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

As claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414